El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
Bernardo Díaz Colón, de 19 años de edad, estaba empleada con Ramón P. Díaz en el cultivo y riego de una finca de fru-l tas citrosas en el Barrio Santana de Arecibo. En la mañana *933del 7 de mayo de 1946, al iniciar sus labores del día, fué a abrir una caseta de zinc dentro de la cual funcionaba un motor que movía una bomba para la extracción de agua. Den-tro de dicha caseta estaba situado también el contador de la energía eléctrica. Al venir en contacto con la caseta, reci-bió una descarga eléctrica que le produjo la muerte instan-táneamente por electrocución. Los alambres que llevaban la energía eléctrica hasta el contador, entraban a la caseta por agujeros, estando en ese sitio protegidos por aisladores o “tubos chinos”. La electrificación de la caseta de zinc ocu-rrió debido a haberse corrido, por la acción del viento, uno de los “tubos chinos” que protegía uno de los alambres que en-traban a la caseta, habiéndose deteriorado la cubierta del alambre por el roce con la caseta, hasta que el mismo perdió su aislación.
En acción por daños y perjuicios, la corte inferior declaró con lugar la demanda concediendo a los demandantes una in-demnización de $6,000, con costas y $500 para honorarios de abogado. En apelación la demandada sostiene que fué error 1(1) declarar a los demandantes — padres de Díaz Colón — úni-cos herederos de éste; (2) y (3) declarar que de acuerdo con el contrato sobre suministro de energía eléctrica a la finca de Ramón P. Díaz, la demandada era responsable de los defectos en la instalación, aun cuando la demandada no hubiese he-cho la misma, y al concluir que si los alambres de dicha insta-lación hubieran estado más tensos hubiesen resistido mejor la acción del viento y tal vez no se hubiese producido el acci-dente.
El primer error señalado es frívolo. La causa de acción que aquí se ejercita nace del artículo 1802 del Código Civil, ed. 1930—Méndez v. Serracante, 53 D.P.R. 849, y casos allí citados—por virtud y como consecuencia de la omisión ne-gligente de la demandada que ocasionó la muerte de un menor. Pertenece a, y puede ejercitarse originalmente por las per-sonas que sufren el daño, entre las que están los padres na-yurales del menor, conforme a la Regla 17 (j) de las de Enjui-*934ciamiento Civil. Asencio v. Am. Railroad Co., 66 D.P.R. 227. No nace de un derecho hereditario, para lo cual se necesite una declaratoria de herederos.(1) Siendo así, bastaba a ese respecto que se demostrara por los demandantes, a satis-facción del tribunal inferior, su condición de padres natura-les del menor fallecido. Esto quedó plenamente establecido, además del hecho de que el menor nunca contrajo matrimo-nio ni dejó descendientes de clase alguna.
 El que Bernardo Díaz Colón tuviera dos herma-nos menores que él, que residieran también con sus padres y que por tal circunstancia pudieran beneficiarse indirecta-mente de la ayuda que su hermano mayor diera a aquéllos, no es por sí solo suficiente para conferirles causa de acción por su muerte, ni para impedir la reclamación de los demandan-tes en el presente pleito, aparte de que bajo el artículo 143 del Código Civil, ed. 1930, la obligación recíproca de darse alimentos existe, bajo las condiciones allí apuntadas, sola-mente entre hermanos legítimos, siendo los que nos ocupan hermanos naturales, y no legítimos, de Bernardo Díaz Colón.
Los señalamientos de error segundo y tercero carecen de fundamento. La prueba en autos justifica la conclusión de la corte inferior en cuanto a la responsabilidad de la de-mandada por el accidente. De acuerdo con el contrato en vigor a la fecha en que éste ocurrió, entre la demandada y elj dueño de la finca para quien trabajaba Díaz Colón, para é. suministro de energía eléctrica, la demandada tenía el con-| trol exclusivo de las líneas hasta el contador situado denfcr de la caseta de zinc ya mencionada.(2) No constituye de *935fensa para la demandada el que ias líneas desde la toma de energía eléctrica hasta el contador no hubieren sido origi-nalmente instaladas por ella, pues ah continuar el contrato que había celebrado su antecesora — Utilización de las Fuentes- Fluviales — asumió plena responsabilidad en cuanto a dichas líneas, y era su deber mantenerlas dentro de aquellas normas de seguridad que evitaran- accidentes como el ocu-rrido. El caso de negligencia establecido por la prueba de los demandantes no fué destruido en forma alguna por la de la demandada.

La sentencia será confirmada.


(1)No se trata tampoco de la acción qne bajo el artículo 1802 puedeil traer, de acuerdo con la Regla 17 (fe) de las de Enjuiciamiento Civil, lofl herederos o representantes personales de la persona fallecida.


(2)Las cláusulas 3, 4 y 5 del “Contrato para suministro de energíl eléctrica” celebrado el 7 de agosto de 1941 entre Ramón P. Díaz y “Utilij zación de las Fuentes Fluviales” — de quien es sucesora la aquí demandadf —disponen lo siguiente:
“3. La fuerza eléctrica será entregada en o cerca del recinto donde estl la instalación del consumidor y medida en ese punto por un contador prq piedad y bajo el control de El Pueblo de Puerto Rico, después de ser transí formada al voltaje adecuado para la instalación.
*935“4. El consumidor será responsable del cuidado y uso de la fuerza eléc-trica después de haber pasado ésta por el contador del Gobierno, y no usará esta fuerza-eléctrica para ningún otro fin ni en ningún otro sitio que no sea el estipulado en este contrato.
“5. Se le prohíbe terminantemente al consumidor intervenir con los alambres, transformadores, contadores y otros aparatos que forman parte de la instalación del Gobierno, pero sí tomará las precauciones necesarias para evitar daño a la citada instalación y en caso de defectos del servicio, dará pronto aviso al empleado o agente autorizado encargado del distrito donde radique la instalación o a la Oficina de Utilización de las Fuentes Fluviales.”